Citation Nr: 0123071	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  97-10 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for 
residuals of gunshot wound to the left arm.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Esq.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 
INTRODUCTION

The veteran had active service from January 1968 to October 
1969.

An October 1996 RO rating decision granted service connection 
for residuals of gunshot wound to the left arm, and assigned 
a 10 percent evaluation under Diagnostic Code 5308, effective 
from November 1995.  The veteran appealed this decision to 
the Board of Veterans' Appeals (Board), and in a December 
1998 decision the Board remanded the case to the RO for 
additional development.

A March 2000 RO rating decision denied an increased 
evaluation for the veteran's PTSD (rated 50 percent under 
Diagnostic Code 9411), and denied entitlement to a total 
disability rating based on individual unemployability (TDIU).  
The veteran appealed this decision to the Board.

In a September 2000 decision the Board denied a higher 
evaluation for residuals of gunshot wound to the left arm, 
denied an increased evaluation for PTSD, and denied 
entitlement to a TDIU.  

The veteran appealed the September 2000 Board decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, the Court).  In a January 2001 joint motion to 
the Court, the parties requested that the September 2000 
Board decision be vacated and remanded for readjudication due 
to the intervening adoption of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475 (codified at 38 
U.S.C.A. §§ 5100-5107 (West Supp. 2001)).  In a February 2001 
order, the Court granted the parties' motion, and the case 
was thereafter returned to the Board.


REMAND

I.  Duty to Assist and Provide Notice Under VCAA

38 U.S.C.A. § 5103A (West Supp. 2001) pertains to the duty to 
assist.  38 U.S.C.A. § 5103A(a)(1) generally provides that 
the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary.  38 U.S.C.A. § 5103A(a)(2) provides that the 
Secretary is not required to provide assistance to a claimant 
under this section if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.

Regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.
  
Specific guidelines for obtaining service records, records in 
the custody of a Federal agency, and records not in the 
custody of a Federal agency; guidelines for notifying the 
claimant when records are unavailable; and, guidelines as to 
when a VA examination is required are found at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(1-4), (d), (e)).  See also 
38 U.S.C.A. § 5103A(a-d).

II.  PTSD

Under the General Rating Formula for Mental Disorders, 
38 C.F.R. § 4.130, Code 9411, the criteria for a 50 percent, 
70 percent, and 100 percent evaluation for PTSD are as 
follows:

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.-
100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.-70 
percent

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.- 50 percent

The examination afforded the veteran in May 1999 did not 
report the presence or absence of the specific symptomatology 
necessary for a higher evaluation for PTSD under the General 
Rating Formula for Mental Disorders.



III.  Residuals of Gunshot Wound to the Left Arm
 
With regard to the claim for a higher evaluation for the 
residuals of the gunshot wound, the Board notes that the 
veteran was reportedly hospitalized from September 2 to 
October 24, 1968, at Walter Reed Army Hospital.  Records of 
this hospitalization are not part of the claims folder.  
Under the VCAA and implementing regulations, in claims for 
compensation, VA is required to obtain a claimant's service 
medical records.  38 U.S.C.A. § 5103A(c) (West Supp. 2001); 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(1-4), (d), (e)).  Since his 
evaluation is based in part on the extent of the injury and 
its treatment in service, these records could serve to 
substantiate his claim.

With respect to muscle injuries, the provisions of 38 C.F.R. 
§ 4.56, prior to July 1997 revisions, were as follows:

(a) Slight (insignificant) disability of 
muscles.

Type of injury. Simple wound of muscle 
without debridement, infection or effects 
of laceration.  History and complaint.  
Service department record of wound of 
slight severity or relatively brief 
treatment and return to duty.  Healing 
with good functional results.  No 
consistent complaint of cardinal symptoms 
of muscle injury or painful residuals.

Objective findings.  Minimum scar; 
slight, if any, evidence of fascial 
defect or of atrophy or of impaired 
tonus.  No significant impairment of 
function and no retained metallic 
fragments.




(b) Moderate disability of muscles.

Type of injury.  Through and through or 
deep penetrating wounds of relatively 
short track by single bullet or small 
shell or shrapnel fragment are to be 
considered as of at least moderate 
degree.  Absence of explosive effect of 
high velocity missile and of residuals of 
debridement or of prolonged infection.

History and complaint.  Service 
department record or other sufficient 
evidence of hospitalization in service 
for treatment of wound.  Record in the 
file of consistent complaint on record 
from first examination forward, of one or 
more of the cardinal symptoms of muscle 
wounds particularly fatigue and fatigue-
pain after moderate use, affecting the 
particular functions controlled by 
injured muscles.

Objective findings:  Entrance and (if 
present) exit scars linear or relatively 
small and so situated as to indicate 
relatively short track of missile through 
muscle tissue; signs of moderate loss of 
deep fascia or muscle substance or 
impairment of muscle tonus, and of 
definite weakness or fatigue in 
comparative tests.  (In such tests the 
rule that with strong efforts, 
antagonistic muscles relax is to be 
applied to insure validity of tests.)

(c) Moderately severe disability of 
muscles.

Type of injury.  Through and through or 
deep penetrating wound by high velocity 
missile of small size or large missile of 
low velocity, with debridement or with 
prolonged infection or with sloughing of 
soft parts, intermuscular cicatrization.

History and complaint.  Service 
department record or other sufficient 
evidence showing hospitalization for a 
prolonged period in service for treatment 
of wound of severe grade.  Record in the 
file of consistent complaint of cardinal 
symptoms of muscle wounds.  Evidence of 
unemployability because of inability to 
keep up with work requirements is to be 
considered, if present.

Objective findings:  Entrance and (if 
present) exit scars relatively large and 
so situated as to indicate track of 
missile through important muscle groups.  
Indications on palpation of moderate loss 
of deep fascia, or moderate loss of 
muscle substance or moderate loss of 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance of muscle groups 
involved (compared with sound side) give 
positive evidence of marked or moderately 
severe loss.

(d) Severe disability of muscles.

Type of injury.  Through and through or 
deep penetrating wound due to high 
velocity missile, or large or multiple 
low velocity missiles, or explosive 
effect of high velocity missile, or 
shattering bone fracture with extensive 
debridement or prolonged infection and 
sloughing of soft parts, intermuscular 
binding and cicatrization.

History and complaint.  As under 
moderately severe (paragraph (c) of this 
section), in aggravated form.

Objective findings:  Extensive ragged, 
depressed, and adherent scars of skin so 
situated as to indicate wide damage to 
muscle groups in track of missile.  X-ray 
may show minute multiple scattered 
foreign bodies indicating spread of 
intermuscular trauma and explosive effect 
of missile.  Palpation shows moderate or 
extensive loss of deep fascia or of 
muscle substance.  Soft or flabby muscles 
in wound area.  Muscles do not swell and 
harden normally in contraction.  Tests of 
strength or endurance compared with the 
sound side or of coordinated movements 
show positive evidence of severe 
impairment of function.  In electrical 
tests, reaction of degeneration is not 
present but a diminished excitability to 
faradic current compared with the sound 
side may be present.  Visible or measured 
atrophy may or may not be present.  
Adaptive contraction of opposing group of 
muscles, if present, indicates severity.  
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone without true skin covering, in 
an area where bone is normally protected 
by muscle, indicates the severe type.  
Atrophy of muscle groups not included in 
the track of the missile, particularly of 
the trapezius and serratus in wounds in 
the shoulder girdle (traumatic muscular 
dystrophy), and induration and atrophy of 
an entire muscle following simple 
piercing by a projectile (progressive 
sclerosing myositis), may be included in 
the severe group if there is sufficient 
evidence of severe disability.

38 C.F.R. § 4.56 (1997).

The revised provisions of 38 C.F.R. § 4.56, are as follows:

(a) An open comminuted fracture with 
muscle or tendon damage will be rated as 
a severe injury of the muscle group 
involved unless, for locations such as in 
the wrist or over the tibia, evidence 
establishes that the muscle damage is 
minimal.  

(b) A through-and-through injury with 
muscle damage shall be evaluated as no 
less than a moderate injury for each 
group of muscles damaged.  

(c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement.  

(d) Under diagnostic codes 5301 through 
5323, disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows: 

(1) Slight disability of muscles--(i) 
Type of injury.  Simple wound of muscle 
without debridement or infection.  (ii) 
History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results.  No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.  (iii) Objective findings:  
Minimal scar.  No evidence of fascial 
defect, atrophy, or impaired tonus.  No 
impairment of function or metallic 
fragments retained in muscle tissue.  

(2) Moderate disability of muscles--(i) 
Type of injury.  Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection.  (ii) History and complaint.  
Service department record or other 
evidence of in-service treatment for the 
wound.  Record of consistent complaint of 
one or more of the cardinal signs and 
symptoms of muscle disability as defined 
in paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  (iii) Objective 
findings:  Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue.  
Some loss of deep fascia or muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.  

(3) Moderately severe disability of 
muscles--(i) Type of injury.  Through and 
through or deep penetrating wound by 
small high velocity missile or large low-
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.  (iii) 
Objective findings; Entrance and (if 
present) exit scars indicating track of 
missile through one or more muscle 
groups.  Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.  

(4) Severe disability of muscles--(i) 
Type of injury.  Through and through or 
deep penetrating wound due to high-
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.  (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  (iii) Objective 
findings:  Ragged, depressed and adherent 
scars indicating wide damage to muscle 
groups in missile track.  Palpation shows 
loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability: (A) X-ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile.  (B) 
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.  (C) Diminished 
muscle excitability to pulsed electrical 
current in electrodiagnostic tests.  (D) 
Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group 
of muscles.  (F) Atrophy of muscle groups 
not in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.

IV.  TDIU

The veteran contends that his service-connected disabilities 
prevent him from gainful employment.  In light of the 
development requested in this remand, it is the judgment of 
the Board that the RO must re-evaluate the veteran's TDIU 
claim.

The Board, further, observes that when a veteran submits a 
claim for a total rating based on individual unemployability, 
it may not reject the claim without producing evidence, as 
distinguished from mere conjecture, that the veteran can 
perform work that would produce sufficient income to be other 
than marginal. Friscia v. Brown, 7 Vet. App. 294 (1995), 
citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  In 
Friscia, the Court specifically stated that, when the RO has 
merely offered its own opinion regarding whether a veteran is 
unemployable as a result of service-connected disability, VA 
has a duty to supplement the record by obtaining an 
examination which includes an opinion on what effect the 
veteran's service- connected disability has on his ability to 
work.  Friscia, 7 Vet. App. at 295, citing 38 U.S.C.A. § 
5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a); Beaty, 
6 Vet. App. at 538; and Obert v. Brown, 5 Vet. App. 30, 33 
(1993).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should, in accordance with 
38 U.S.C.A. § 5103A(c) (West Supp. 2001), 
request that the veteran supply the names 
and addresses of all facilities that have 
treated him for PTSD, and for residuals 
of gunshot wound to the left arm since 
1999.  The RO should then take all 
necessary steps to obtain copies of all 
records not already contained in the 
claims folder.  

2.  The RO should take all necessary 
steps to obtain all records pertaining to 
the veteran's hospitalization at the 
Walter Reed Army Hospital from September 
2 to October 24, 1968.

3.  The RO should also inform the veteran 
of any records it has been unsuccessful 
in obtaining as provided under 
38 U.S.C.A. § 5103A(b)(2).

4.  The veteran should be afforded an 
examination to determine the severity of 
his service-connected PTSD.  The claims 
folder and a copy of this remand should 
be made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner should 
comment on whether the veteran exhibits 
any of the symptoms listed in the General 
Rating Formula for Mental Disorders 
(listed in the body of this remand) for a 
70 or 100 percent evaluation.  The 
examiner should identify the employment 
limitations, if any, and the extent 
thereof, that result from the veteran's 
service-connected disabilities, and 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
service-connected disabilities render him 
unable to secure or follow a 
substantially gainful occupation.  The 
examiner should also provide a GAF score 
in accordance with DSM-IV.  Any 
discussion should include specific 
findings regarding the veteran's ability 
to function independently, appropriately, 
and effectively in a worklike setting, as 
well as the appropriate period of time 
the veteran would be able to execute 
these actions during an eight-hour 
period, based solely on the limitations 
imposed by his service-connected 
disabilities.  

5.  If the evidence shows any change in 
the severity of the service-connected 
gunshot wound residuals, the veteran 
should be afforded a current examination 
to evaluate the extent of disability 
resulting from the wound.  The examiner 
should review the claims folder and a 
copy of this remand and note such review 
in the examination report.  The examiner 
should report all residuals from the 
service- connected gunshot wound, and 
express an opinion as to the impact of 
those residuals on the veteran's ability 
to maintain gainful employment.  The 
examiner should also comment on the 
presence or absence of objective findings 
of muscle injury as listed in the old and 
new provisions of 38 C.F.R. § 4.56 
(listed in the body of this remand).  The 
examiner should also note whether the 
gunshot wound caused complete; or mild, 
moderate, or severe incomplete paralysis 
of any nerves.  The examiner should 
report the nerves that are involved, and 
whether any such nerves involve body 
functions that are completely different 
from those controlled by the service-
connected muscle injury.

6.  The RO should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001) are fully complied with and 
satisfied.  The RO should then review the 
veteran's claims for higher evaluations 
for PTSD and for residuals of gunshot 
wound to the left arm, as well as the 
claim for a total rating for compensation 
purposes based on individual 
unemployability.

7.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
him and his representative, and they 
should be afforded an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran is advised that the examination requested in this 
remand is deemed necessary to evaluate his claims and that 
his failure, without good cause, to report for scheduled 
examinations could result in the denial of his claims.  38 
C.F.R. § 3.655 (2000).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




